Respondent disbarred and his name ordered struck from the roll of attorneys. The court is of the opinion that respondent, in behalf of his father, willfully defrauded his client by giving the latter a third mortgage of little or no value on certain premises while representing to him it was a second mortgage on another and more valuable parcel. As a result the client lost his money. Carswell, Tompkins and Johnston, JJ., concur; Lazansky, P. J., and Young, J., dissent and vote to suspend the respondent from the practice of the law for a period of two years, with the following memorandum: There is grave doubt that respondent defrauded his client. He was, however, willfully careless in handling the transaction as he was also in his professional service to other clients.